Citation Nr: 0328358	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder superimposed to psoriasis vulgar, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which continued 
a 50 percent evaluation for the disability at issue.   

The case was previously before the Board in October 1996, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination and for other development.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 


REMAND

The issue originally certified on appeal to the Board was 
entitlement to an increased rating for generalized anxiety 
disorder superimposed to psoriasis vulgar, currently 
evaluated as 50 percent disabling.  

In a March 1994 rating, the RO established service connection 
for psoriatic arthritis, assigning a separate 10 percent 
disability evaluation for that condition.  Thereafter, in an 
October 2002 rating, the RO established service connection 
for degenerative joint disease at multiple sites and assigned 
multiple additional ratings.  In that context, while applying 
the evaluation criteria for rating skin disorders, the RO 
continued a separate rating for psoriasis vulgar.  In effect, 
a separate award(s) primarily based on the veteran's skin 
disorder, independent of the award for anxiety, has been 
realized.  

The disability at issue is generalized anxiety disorder 
superimposed to psoriasis vulgar, i.e. a mental disorder 
combined with an organic disorder.  When two diagnoses, one 
organic and the other psychological or psychoneurotic, are 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one percentage evaluation will 
be assigned under the appropriate diagnostic code determined 
by the rating board to represent the major degree of 
disability.  When the diagnosis of the same basic disability 
is changed from an organic one to one in the psychological or 
psychoneurotic categories, the condition will be rated under 
the new diagnosis.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(effective prior to November 1996); cf. 38 C.F.R. § 4.126 (d) 
(effective from November 1996).  

Notwithstanding, the skin disorder was a component of the 
issue originally certified for appeal and, consequently, 
remains in appellate status.  The RO referenced the 
evaluation criteria for skin disorders in the original 
Statement of the Case issued in December 1991.  In that vein, 
the Board additionally observes that the rating criteria for 
evaluating skin disorders also changed effective August 30, 
2002.  Moreover, a Supplemental Statement of the Case 
associated with the October 2002 rating was not issued.  
Because the veteran has not been apprised of pertinent law 
and regulations, discussion of how those laws and regulations 
affect the decision and a summary of the reasons for the 
decision, the RO should undertake any necessary development, 
and consider such new regulations and issue a Supplemental 
Statement of the Case as appropriate.  38 C.F.R. § 19.31.

It bears additional attention that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Because the mental disability and organic components 
represent issues that are inextricably intertwined, the case 
is necessarily remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  After undertaking any development 
deemed necessary, the RO should 
readjudicate the veteran's claim to 
include psoriasis vulgar and the revised 
criteria effective August 30, 2002 for 
evaluating skin disorders.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him, and 
his representative, with a supplemental 
statement of the case, in accordance with 
38 C.F.R. §§ 19.29, 19.31 and 19.37.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




